Citation Nr: 1233219	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-43 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein. 

The Board observes that it has limited the first issue enumerated above to the right shoulder, as the evidence of record pertains to that shoulder alone, and the Veteran does not appear to be asserting the presence of a left shoulder disability.  As to the second and third issues enumerated above, the Veteran does not appear to be limiting the scope of his claim to a particular knee.  Thus, the Board has recharacterized the original issue (entitlement to service connection for knee problems) as two separate issues encompassing both knees.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  The Veteran was unrepresented at the hearing and indicated that he wanted to proceed with the hearing without a representative.  A hearing transcript has been added to the record.  

The Board notes that the claims folder contains a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated in May 2010 and reflecting the appointment of the Texas Veterans Commission (TVC).  The VA Form 21-22 was not of record in October 2010, when the Veteran had the hearing.  At the hearing, the Veteran indicated an intent to file a VA Form 21-22 in order to appoint the Disabled American Veterans (DAV) as his representative.  As of this date, there is no indication that the Veteran filed the appropriate paperwork to have DAV represent him.  As such, the TVC is the Veteran's appointed representative.

In January 2011, the Board remanded the issues on appeal to the RO for further development of the evidence.

The Board notes that in January 2011, it remanded the issue of entitlement to service connection for bilateral hearing loss.  The RO granted service connection for bilateral hearing loss in a May 2012 rating decision.  As the full benefit sought on appeal has been granted, this matter is no long before the Board.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The issues of entitlement to service connection for a right shoulder disability and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current disability of the right knee is not shown.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011)

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In that letter, the Veteran was also advised of the applicable disability rating and effective date provisions, as mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records as well as VA and private medical treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  The Veteran was afforded a VA medical examination in furtherance of his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is this case is adequate.  The extent of detail contained in the examination report reflects that the examination was thorough; however, the examiner found no right knee pathology.  There is no need for the Board to discuss the adequacy of the medical opinion, as the competent medical findings show no right knee disability, and there is obviously no need for an opinion regarding etiology in a absence of a currently shown disability.  38 C.F.R. § 3.159(c)(4).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability. Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes).

Discussion

On enlistment, all bodily symptoms were found to be normal, and no right knee pathology was noted.

In 1976, the Veteran sustained a left ankle trimalleolar fracture after he fell while hiking.  An open reduction and internal fixation of the fracture were accomplished.  He was fitted with crutches and instructed in non weight bearing ambulation.  Approximately a year later, the Veteran underwent surgery for removal of the pins.

In his October 1978 report of medical history completed just prior to service separation, the Veteran reported swollen or painful joints, which the examiner noted referred to the Veteran's left ankle; the Veteran expressly denied knee problems.  Similarly, the Veteran denied knee problems on enlistment.  The service treatment records make no further reference to the knees specifically.

The October 1978 separation examination report revealed normal lower extremities.  The bodily systems were assessed as normal.  

In July 2007, the Veteran underwent a fee-basis left ankle examination.  In the examination report, the examiner noted that leg length was symmetrical and that there was no sign of abnormal weight bearing.

At his October 2010 hearing, the Veteran testified that during the fall in service during which he sustained an ankle fracture, he also twisted his knee.  He did not specify which one.  

On March 2011 VA orthopedic examination, the Veteran described a sense of "catching" in the knees on squatting.  He had trouble kneeling but not walking.  There was no giving way.  The Veteran denied treatment or evaluation for either knee.  The Veteran denied flare-ups.  He used no braces or other assistive devices.  The Veteran described no limitations in the activities of daily living other than squatting and kneeling.  On objective examination, there was no obvious deformity of either knee.  There was no joint line tenderness.  There were no masses or effusion.  There was mild knee crepitus bilaterally.  Range of motion was zero to 135 degrees bilaterally.  Gait was normal.  A right knee X-ray study revealed a normal right knee.  The examiner assessed that the right knee was normal without pathology.  

At the outset, regarding the Veteran's right knee, the Board notes that pain alone, without, an underlying disorder, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that"[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  On VA examination in March 2011, the examiner explicitly stated that there was no right knee pathology or disability of any sort.  Due to the absence of a right knee disability, service connection for a right knee disability is not warranted under any theory of entitlement: direct service connection, presumptive service connection, or secondary service connection to include on the basis of aggravation.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310; Allen, supra; see also Gilpin, supra; Degmetich, supra.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim of service connection for a right knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Consequently, the appeal herein is denied.


ORDER

Service connection for a right knee disability is denied.


REMAND

In January 2011, the Board remanded the issues on appeal for, in pertinent part, an orthopedic examination for an opinion regarding the etiology of each disability diagnosed.  The Board requested an opinion regarding whether any orthopedic disability diagnosed was related to service or to a service-connected disability.  

In March 2011, the Veteran was afforded a VA orthopedic examination.  The examiner found disabilities of the right shoulder and of the left knee.  The examiner diagnosed degenerative joint disease of the right acromioclavicular joint and bicipital tendinitis.  The examiner diagnosed minimal degenerative changes in the left knee and found that there was "no indication of service connection or secondary service connection."  Unfortunately, the medical opinion is not adequate with regard to the question of secondary service connection posed in the January 2011 remand.  The examiner did not explain why there was no link between the service-connected left ankle disability and the currently diagnosed right shoulder and/or left knee disabilities and did not provide an opinion regarding whether either disability was aggravated by the service-connected left ankle disability.  A remand is required for corrective action.  Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 ; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

An additional opinion is necessary regarding whether the Veteran's right shoulder and left knee disabilities have been aggravated by the service-connected left ankle disability.  In addition, adequate rationale for why the right shoulder and left knee disabilities are unrelated to the service-connected left ankle disability is needed.  As such.  Only in the event that the VA examiner cannot render the requested opinions without an examination of the Veteran, should an actual VA orthopedic examination be scheduled.  The remand instructions are contained in the second paragraph below.

To ensure that the record is complete, all VA clinical records dated from November 17, 2011 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from November 17, 2011 to the present.

2.  Arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the March 2011 VA examination report (or a substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the claimed right shoulder and left knee disabilities.  The examination report should reflect that such review has been accomplished.  After the review is conducted, the VA examiner is to opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right shoulder and/or left knee disabilities are proximately due to or the result of the service-connected left ankle disability.  If not, the examiner is to opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right shoulder and/or left knee disabilities are aggravated (permanently worsened) by the service-connected left ankle disability.  If the VA examiner finds that the Veteran's right shoulder and/or left knee disabilities are aggravated (permanently worsened) by the service-connected left ankle disability, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected left ankle disability.  Only in the event that a VA examiner cannot answer the foregoing questions without examining the Veteran should a VA examination be scheduled.

A full rationale for all opinions and conclusions should be provided, and the examination report must state whether the requested review of the record took place.  

3.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


